                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Victor B. Perkins,                                        Civ. No. 18-2465 (PAM/TNL)

                            Plaintiff,
v.                                                   MEMORANDUM AND ORDER

Dr. Shelley Stanton, Chief Psychiatrist,

                            Defendant.


       This matter is before the court on the June 27, 2019, Report and Recommendation

(“R&R”) of Magistrate Judge Tony Leung. (Docket No. 35.) The R&R recommends

that this matter be dismissed with prejudice because Perkins’s claims are barred by res

judicata. Perkins filed timely objections to the R&R. (Docket Nos. 36, 37.)

       The Court must conduct a de novo review of any portion of the R&R to which

specific objections are made. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b); D. Minn.

LR 72.2(b). Based on that de novo review, and for the reasons set forth below, the Court

overrules Perkins’s objections and adopts the R&R.

BACKGROUND

       The full factual background of this matter is stated in Magistrate Judge Leung’s

R&R. In short, Perkins claims that he “suffered two massive heart attacks” while taking

a medication that Defendant Dr. Shelley Stanton prescribed to him. (Compl. (Docket No.

1) at 1.) Perkins sued Stanton in 2016, alleging that she was deliberately indifferent to

his medical needs in violation of 42 U.S.C. § 1983 and that Stanton committed medical

malpractice in violation of Minnesota law.      This Court dismissed that matter with
prejudice after adopting the R&R of Magistrate Judge Franklin Noel. Perkins v. Stanton,

No. 16cv1070 (Docket No. 27). Perkins’s deliberate indifference claim failed because

Stanton was protected by qualified immunity. Perkins’s claim for medical malpractice

failed because he “failed to include an affidavit stating that his medical malpractice claim

[was] reviewed by a qualified health care provider” as required for a medical malpractice

claim under Minn. Stat. § 145.682. Perkins v. Stanton, No. 16cv1070, 2017 WL 780886,

at *3 (D. Minn. Jan. 27, 2017) (Noel, M.J.).

       Perkins filed the instant Complaint in 2018, which contains the same two

allegations as his previous case.

DISCUSSION

       Under federal law, res judicata applies when “‘(1) the first suit resulted in a final

judgment on the merits; (2) the first suit was based on proper jurisdiction; (3) both suits

involve the same parties (or those in privity with them); and (4) both suits are based upon

the same claims or causes of action.’” Elbert v. Carter, 903 F.3d 779, 782 (8th Cir. 2018)

(quoting Costner v. URS Consultants, Inc., 153 F.3d 667, 673 (8th Cir. 1998)).

Similarly, under Minnesota law, the res judicata bar applies when “(1) the earlier claim

involved the same set of factual circumstances; (2) the earlier claim involved the same

parties or their privies; (3) there was a final judgment on the merits; [and] (4) the

estopped party had a full and fair opportunity to litigate the matter.” Hauschildt v.

Beckingham, 686 N.W.2d 829, 840 (Minn. 2004).

       In his objections, Perkins claims that the Court incorrectly decided the qualified

immunity issue because Perkins is suing Stanton in her individual capacity rather than her

                                               2
official capacity. Perkins further alleges that his medical malpractice claim is not barred

by res judicata because this Court’s earlier judgment was not “on the merits” and Perkins

was not given a “full and fair opportunity to litigate the matter” because the claim was

dismissed for failure to provide the required expert affidavit.       Id.   Perkins has not

challenged the fact that the parties to the instant suit are identical or that the Court had

jurisdiction over the previous case.

       Perkins’s argument regarding qualified immunity has already been heard and

rejected. Perkins, 2017 WL 780886, at *3 (“Dr. Stanton is immune from suit in her

official and individual capacities pursuant to the Eleventh Amendment and the doctrine

of qualified immunity”). Because his arguments are identical to those in the previous

case, Perkins’s deliberate-indifference claim is barred by res judicata.

       Perkins’s medical-malpractice claim is similarly barred. A plaintiff’s failure to

provide the necessary expert affidavit in a medical-malpractice claim results in dismissal

of the claim with prejudice. Flores v. United States, 689 F.3d 894, 900 (8th Cir. 2012).

And unless the dismissal order states otherwise, an involuntary dismissal—“except one

for lack of jurisdiction, improper venue, or failure to join a party under Rule 19—

operates as an adjudication on the merits.” Fed. R. Civ. P. 41(b). Accordingly, Perkins

received a final judgment on the merits of this claim in his prior case, and the claim is

barred by res judicata. And even if his claim was not barred, Perkins has still failed to

include the necessary expert affidavit, and his claim would fail on that basis as well.




                                             3
CONCLUSION

        In sum, Perkins’s claims are barred under the doctrine of res judicata and this

matter must be dismissed with prejudice. Accordingly, IT IS HEREBY ORDERED

that:

           1. The R&R (Docket No. 35) is ADOPTED;

           2. Defendant’s Motion to Dismiss (Docket No. 18) is GRANTED;

           3. Plaintiff’s Motions (Docket Nos. 5, 7, 11, 12, 13, 23, 26, 30, 31, and 32) are

              DENIED; and

           4. This matter is DISMISSED with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: August 5, 2019
                                                 s/ Paul A. Magnuson
                                                 Paul A. Magnuson
                                                 United States District Court Judge




                                             4
